For reasons for dissenting in this case, I refer to my views expressed in Johnson v. State, ante, p. 87. I also dissent further from Judge Henderson's statement that there is *Page 108 
nothing in the Constitution which guarantees the "right of appeal" to persons convicted "in inferior courts." Art. 5, secs. 5, 7, 18, 19. That the Legislature may regulate such appeals so as to carry out fairly the right of appeal does not authorize that body to prohibit this right. The fact that it can be regulated necessarily recognizes the right of appeal. If there is no such right, this court is unnecessary. It is the basic reason for the creation of the Court of Criminal Appeals as the ultimate appellate bench. So the county court is the appellate court for its inferior courts.
[NOTE. — Appellant's motion for rehearing was overruled without a written opinion. — Reporter.]